Citation Nr: 0807269	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  03-36 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Parker, Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for PTSD.  

The veteran testified in December 2007 at a video conference 
personal hearing from the RO in St. Petersburg before the 
undersigned Veterans Law Judge in Washington, DC.  A 
transcript of the hearing has been added to the record.


FINDINGS OF FACT

1.  A February 1994 RO rating decision denied service 
connection for PTSD; notice of the decision was issued on 
March 15, 1994; and the veteran did not enter a notice of 
disagreement with this decision within one year of mailing of 
notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the February 1994 rating decision, when considered with 
previous evidence of record, relates to unestablished facts 
of in-service stressful events and a diagnosis of PTSD that 
are necessary to substantiate the veteran's claim for service 
connection for PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  The evidence is at least in relative equipoise on the 
question of whether there is credible supporting evidence of 
the occurrence of an in-service stressful event of rocket and 
mortar attacks on the Da Nang Air Base in Vietnam, including 
on July 15, 1967.

5.  The weight of the competent medical evidence is at least 
in relative equipoise on the question of whether the 
currently diagnosed PTSD is related to the verified in-
service stressful events of rocket and mortar fire on the Da 
Nang Air Base. 


CONCLUSIONS OF LAW

1.  The February 1994 RO rating decision that denied service 
connection for PTSD became final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007). 

2.  The additional evidence associated with the file since 
the RO's February 1994 rating decision that denied service 
connection for PTSD is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

3.  Resolving reasonable doubt in the veteran's favor, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The duty to notify 
provisions of the statute and implementing regulations apply 
to claims to reopen based on new and material evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Collectively, VA notice and duty to assist letters dated in 
August 2001, August 2005, and May 2006 satisfied VA's duty to 
notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 with 
regard to the issues addressed in this decision, as they 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports, VA treatment records, hospitalization reports, VA 
psychiatrist opinion evidence, and other lay statements and 
personal hearing testimony have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

To the extent that there may be any deficiency of notice or 
assistance on the issue of reopening service connection for 
PTSD, there is no prejudice to the appellant in proceeding 
with this issue because of the favorable nature of the 
Board's decision.  Because the claim to reopen service 
connection for PTSD has been reopened, and is being granted 
on the merits, any deficiency regarding notice of the basis 
for a prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the appellant's claim on this issue.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in a June 2006 letter.  
Significantly, the veteran retains the right to appeal the 
initial disability rating and effective date assigned by the 
RO. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Reopening Service Connection for PTSD

In a February 1994 rating decision, the RO denied service 
connection for PTSD, finding that there was no evidence of a 
verified in-service stressful event and no current diagnosis 
of PTSD.  The appellant was notified of this decision on 
March 15, 1994.  A notice of disagreement was not received 
within one year of mailing of notice of the decision; 
therefore, the February 1994 rating decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 

In an April 2001 Statement in Support of Claim form, by 
requesting service connection for PTSD, the veteran 
effectively entered a request to reopen service connection 
for PTSD.  The October 2001 RO rating decision on appeal 
denied reopening of the claim for service connection for 
PTSD.  The Board has a legal duty to address the "new and 
material evidence" requirement regardless of the actions of 
the RO.  If the Board finds that no new and material evidence 
has been submitted, it is bound by a statutory mandate not to 
consider the merits of the case.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see 
also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the final February 1994 RO rating decision.

The evidence of record at the time of the February 1994 
rating decision included the veteran's DD Form 214 that shows 
the veteran served in the Republic of Vietnam, earned medals 
that included the Vietnam Service Medal, Republic of Vietnam 
Campaign Medal, and Air Force Commendation Medal, and his 
military occupational specialty was security policeman.  
Service personnel records ("201 file") was indicated to be 
unavailable.      

The evidence of record at the time of the February 1994 
rating decision also included an April to May 1991 
hospitalization discharge summary that recommended PTSD 
consultation for assessment.  

The additional evidence of record since the February 1994 
rating decision includes the veteran's service personnel file 
(201 file) that had not been available in February 1994.  The 
service personnel file shows that the veteran was a security 
policeman; was stationed a Da Nang Air Base in Vietnam from 
October 14, 1966 to November 8, 1967; participated in 
counterinsurgency activities from October 1966; his duties 
included law enforcement patrolman, gate guard, and entry 
controller to Da Nang Air Base; and he was awarded the Air 
Force Commendation Medal for meritorious service (from 
October 1966 to September 1967) as security policeman.  

The additional evidence of record since the February 1994 
rating decision includes articles and pictures relating to 
mortar and rocket attacks on the Da Nang Air Base in Vietnam 
on July 15, 1967.  The veteran has also submitted various 
stressor statements identifying in-service stressful events 
that include seeing a person in his unit and a close friend 
severely injured or killed, finding out about the death or 
severe injury to a friend after leaving the unit, having near 
misses by rockets and mortars on various occasions coupled 
with the veteran's report of working near the base perimeter, 
receiving hostile treatment from civilians shortly after 
returning from Vietnam.  

The additional evidence of record since the February 1994 
rating decision includes VA treatment records that show a 
diagnosis of PTSD, and the veteran's participation in VA PTSD 
treatment programs.  Letters from a VA psychiatrist dated in 
May and June 2006 reflect a diagnosis of PTSD, and include 
the reported in-service stressful events ("traumatic 
experiences he was exposed to") in Vietnam.   

Based on this evidence, the Board finds that the evidence 
associated with the claims file subsequent to the February 
1994 rating decision, when considered with previous evidence 
of record, relates to unestablished facts of in-service 
stressful event and a diagnosis of PTSD that are necessary to 
substantiate the veteran's claim for service connection for 
PTSD.  For these reasons, the Board finds that the additional 
evidence associated with the file since the RO's February 
1994 RO rating decision that denied service connection for 
PTSD is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).

Service Connection for PTSD

Having reopened the claim for service connection for PTSD, 
the Board will address the claim on the merits.  The veteran 
contends that he has PTSD that is related to in-service 
stressful events of rocket and mortar attacks on the Da Nang 
Air Base during his duty in the Republic of Vietnam, 
including specifically on July 15, 1967.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2007).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f). 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.304(d),(f) (2007); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence does not show, 
and the veteran does not allege, that he actually engaged the 
enemy in combat.  VAOPGCPREC 12-99.  The veteran's DD Form 
214 reflects that the veteran was security policeman, and 
participated in a military campaign, but does include medals 
that indicate combat with the enemy.  

The veteran contends that he has PTSD that is related to in-
service stressful events during his active duty service of 
rocket and mortar attacks on the Da Nang Air Base during the 
time he was stationed there from 1966 to 1967.  The service 
connection regulations provide that each disabling condition 
for which a veteran seeks service connection must be 
considered on the basis of he places, types, and 
circumstances of service as shown by service records, the 
official history of each organization in which he service, 
his medical records, and all pertinent medical and lay 
evidence.  After a review of the evidence, it is the policy 
of VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

At the video conference personal hearing in December 2007, 
the veteran testified that he was a security police at the Da 
Nang Air Base from 1966 to 1967; his unit earned the Air 
Force Commendation Medal; multiple mortar attacks occurred on 
the Da Nang Air Base on July 15, 1967, which included bombs 
going off all around him; and, during clean up, he also saw 
mangled bodies of soldiers who had been wounded by the mortar 
attacks.  

After a review of the evidence, the Board finds that the 
evidence is at least in relative equipoise on the question of 
whether there is credible supporting evidence of the 
occurrence of an in-service stressful event of rocket and 
mortar fire on July 15, 1967.  The veteran's service 
personnel file shows that the veteran was a security 
policeman, whose duties included law enforcement patrolman, 
gate guard, and entry controller to Da Nang Air Base in 
Vietnam where he was stationed from October 14, 1966 to 
November 8, 1967.  The service personnel record evidence 
showing that the veteran was patrolman, gate guard, and entry 
controller to Da Nang Air Base tends to corroborate the 
veteran's written statements and personal hearing testimony 
that he was required to work in close proximity to base 
perimeter and near planes, including during attempted 
breaches of that perimeter or mortar and rocket attacks from 
outside the bases, and during the time of mortar and rocket 
attacks, including especially on July 15, 1967.   

Service personnel records also show that the veteran 
participated in counterinsurgency activities from October 
1966, and he was awarded the Air Force Commendation Medal for 
meritorious service (from October 1966 to September 1967) as 
security policeman.  Articles and pictures submitted show the 
occurrence of mortar or rocket attacks on the Da Nang Air 
Base in Vietnam on July 15, 1967.  

Based on this evidence, the Board finds that the evidence is 
at least in relative equipoise on the question of whether 
there is credible supporting evidence of the occurrence of 
in-service stressful events or rocket and mortar attacks on 
the Da Nang Air Base in Vietnam while the veteran was there, 
including on July 15, 1967.  In so finding, the Board has 
considered Pentecost v. Principi, 16 Vet. App. 124 (2002), 
wherein the Court pointed out that corroboration of every 
detail of a stressor under such circumstances, such as the 
claimant's own personal involvement, is not necessary.  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
there is credible supporting evidence of the occurrence of 
in-service stressful events of rocket and mortar fire on the 
Da Nang Air Base.  

 The competent medical evidence establishes a current 
diagnosis of PTSD, including VA treatment records and a VA 
psychiatric diagnosis of PTSD (May and June 2006).  The Board 
finds that the weight of the competent medical evidence is 
also at least in relative equipoise on the question of 
whether the currently diagnosed PTSD is related to the 
verified in-service stressful events of rocket and mortar 
fire on the Da Nang Air Base.  Letters from the VA 
psychiatrist dated in May and June 2006 reflect a diagnosis 
of PTSD, and include the reported in-service stressful events 
("traumatic experiences he was exposed to") in Vietnam, 
with no other non-service-related stressful events indicated.  
For these reasons, and resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran's PTSD was 
incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for PTSD has been 
received and the claim is reopened.

Service connection for PTSD is granted on the merits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


